Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10595994, 10758346, 10653522, 10631983, and 10321995 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 14-20, 39-40, and 49-61 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 14 and 49, the prior art fails to teach or disclose a prosthetic valve or a method for preparing a prosthetic valve for delivery as claimed, particularly wherein the valve frame has a tension arm extending laterally therefrom, the frame in the expanded configuration being configured to be disposable in an annulus of a native valve between an atrium of a heart and a ventricle of the heart with a portion of the frame including the tension arm being disposed below the annulus in the ventricle, and the frame having a compressed configuration with a smaller height along the central axis and a smaller width along the lateral axis.  Of the closest prior art, Chambers (US 2018/0200049) discloses a side-delivered heart valve, but fails to disclose a tension arm extending laterally from the valve frame and configured to be disposed below the annulus of the ventricle in the expanded configuration.
	Regarding claims 39 and 56, the prior art fails to teach or disclose a method of delivering a prosthetic valve as claimed, particularly wherein the valve frame has an upper, atrial edge and a lower, ventricular edge having a first or distal portion with a tension arm coupled thereto and a 
	Applicants arguments filed June 10, 2021 have been fully considered and are persuasive.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771